Citation Nr: 1807208	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  14-24 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for limitation of flexion of the bilateral knees (previously claimed as arthritis with chronic pain of the bilateral knees and legs), and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a back strain (previously claimed as chronic pain and arthritis of the lumbar spine), and if so, whether service connection is warranted.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty with the United States Army from February 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2012 and a May 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In May 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge. A transcript of that hearing has been associated with the claims file.

The Board also notes that the Veteran previously testified before a Decision Review Officer in May 2014 and April 2016.


	(CONTINUED ON NEXT PAGE)

FINDINGS OF FACT

1.  A July 2005 rating decision denied the Veteran's claim of entitlement to service connection for limitation of flexion of the bilateral knees (previously claimed as arthritis with chronic pain of the bilateral knees and legs) and entitlement to service connection for a back strain (previously claimed as chronic pain and arthritis of the lumbar spine).

2.  The Veteran did not perfect an appeal of his claim based upon limitation of motion of the bilateral knees and the decision became final.  

3.  In a May 2010 Board decision, the RO's July 2005 denial of the Veteran's claim for entitlement to service connection for a back strain was confirmed.  The Veteran did not perfect an appeal and the decision became final.

4.  In September 2014, the Veteran requested that VA re-open the previously denied claims of entitlement to service connection for a back strain (previously claimed as chronic pain and arthritis of the lumbar spine) and entitlement to service connection for limitation of flexion of the bilateral knees (previously claimed as arthritis with chronic pain of the bilateral knees and legs). 

5.  Evidence received since the July 2005 rating decision does not relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for limitation of flexion of the bilateral knees and does not raise a reasonable possibility of substantiating the claim.

6.  Evidence received since the May 2010 Board decision does not relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a back strain and does not raise a reasonable possibility of substantiating the claim.  

7.   The Veteran's sleep apnea was neither incurred in nor caused by active military service .

8.  The Veteran's tinnitus was neither incurred in nor caused by active military service.

9.  The Veteran's bilateral hearing loss was neither incurred in nor caused by active military service.


CONCLUSIONS OF LAW

1.  The July 2005 rating decision that denied service connection for limitation of flexion of the bilateral knees is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).

2.  The May 2010 Board decision that denied service connection for a back strain is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).

3.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a back strain has not been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2017).

4.  New and material evidence sufficient to reopen the claim of entitlement to service connection for limitation of flexion of the bilateral knees has not been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2017).

5.  The criteria for establishing entitlement to service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.310 (2017).

6.  The criteria for establishing entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

7.  The criteria for establishing entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2015); 38  C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2017).  Copies of compliant VCAA notices were located in the claim's file.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records. 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

As there is no allegation that the May 2017 hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Relevant Laws and Regulations for New and Material Evidence Claims

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2017).  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2017).  In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2017).  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2014).  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New evidence" means existing evidence not previously submitted to agency decision-makers.  "Material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

As previously noted in July 2005, the RO denied the Veteran's claim of entitlement to service connection for a back strain (previously claimed as chronic pain and arthritis of the lumbar spine) and for limitation of flexion of the bilateral knees (previously claimed as arthritis with chronic pain of the bilateral knees and legs) based upon a determination the conditions were not diagnosed in service or causally related to the Veteran's active service, and the evidence did not reveal a basis for a grant of presumptive service connection. 

At the time of the July 2005 rating decision, the evidence of record included the Veteran's service treatment records, VA medical records from March 2005 to May 2005, private treatment records and laboratory reports from May 1977 to September 2004, and VA examinations dated December 1986.  Following an April 2009 CAVC remand decision regarding the Veteran's back strain claim, Social Security Administration (SSA) records were obtained and associated with the claims file.  Thereafter, the Veteran's claim for service connection for a back strain was re-adjudicated and in a May 2010 Board decision, the claim was again, denied.

In September 2014, the Veteran requested that VA re-open his previously denied claims.  Records associated with the claims file since the July 2005 rating decision include additional service treatment records, medical records and adjudication findings from the SSA, VA medical records from May 2005 to February 2006 and from August 2010 to May 2011, and transcripts of the Veteran's hearing testimony in September 2007 and May 2017.

Updated service treatment records noted that the Veteran reported back pain in April 1969 along with complaints of "burning during defecation."  No diagnosis was indicated and his separation examination in November 1969, showed that his spine was evaluated as normal.

Review of the Veteran's SSA records revealed that the Veteran has been adjudicated as disabled since March 1991.  The cause of his disability was listed as degenerative joint disease of the spine.  Medical records submitted in support of the Veteran's claim noted the Veteran's complaints of a possible back injury sustained within the scope of employment and evidence of a spinal surgery.  The records also suggest a possible worker's compensation claim.

Recent VA treatment records and the Veteran's hearing testimony show the Veteran's ongoing complaints of symptoms and post-service treatment for his back, leg, and knee conditions.

On review of the forgoing, the Board concludes that the above referenced evidence may be new, in that it was not of record at the time of the prior final decisions; however, it is not material.  In reaching this conclusion, it is noted that the evidence merely confirms known facts and does not reveal any indication of an in-service incident, illness or injury.  Similarly, it does not provide a basis for concluding that the Veteran's conditions are related to his active service.  The Board also finds that the duty to provide an additional VA examination has not been triggered by the submission of the evidence discussed above.  See 38 C.F.R. § 3.159 (c)(4)(i) (2017). 

Accordingly, the Board finds that the "new" evidence does not relate to an unestablished fact necessary to support the Veteran's claims, nor does it raise a reasonable possibility of substantiating them.  Therefore, as new and material evidence has not been submitted sufficient to reopen the previously denied claims, no further analysis is warranted or required.

Service connection, generally

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110, 1131 (West 2015); 38 C.F.R. §§ 3.303 (a), 3.304 (2017). 

Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical 'nexus' requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303 (a) (2017).

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue.


	
Sleep Apnea

The Veteran contends that his sleep apnea was caused by or is otherwise related to active service.  However, as outlined below, the preponderance of the evidence is against his claim.

Review of the Veteran's service treatment records did not reveal any complaints of symptoms, treatment, or a diagnosis of sleep apnea during active service.  

Private treatment records indicated that the Veteran was evaluated for sleep disturbances, daytime tiredness, and frequent waking up during the night in June 2010.  A sleep study in April 2011 resulted in a diagnosis of obstructive sleep apnea and CPAP (continuous positive airway pressure) therapy was prescribed. 

In his May 2017 hearing testimony, the Veteran described symptoms including waking up at night, wheezing, and trouble breathing.   He acknowledged undergoing a sleep study and stated that he began experiencing symptoms 5 or 6 years ago.  A possible date of onset was noted as 2012.  In response to an inquiry regarding the experience of symptoms in-service, the Veteran stated that he could not recall.  He did note, however, that he was stationed in Germany during the Vietnam era and was exposed to extremely cold temperatures.  Further, the Veteran contends that his conditions, to include his back strain, leg, and knee conditions, all relate in part, to his exposure to extreme cold in service.  He also testified that he was diagnosed with frostbite in service, however, the Veteran's STRs make no references to complaints, treatment, or a diagnosis of frostbite.

In making all determinations, the Board has fully considered all lay assertions of record, to include statements provided by the Veteran and his deceased Wife.  Generally, the Veteran is presumed competent to report on symptoms experienced during service, and such reporting is deemed credible.  In the instant case, however, the medical evidence does not support a finding of a causal relationship or "nexus" between the Veteran's sleep apnea and his active service. 

Based upon the foregoing, the Board finds that service connection is not warranted for the Veteran's sleep apnea.  While the Board is sympathetic to the Veteran's subjective belief that his sleep apnea developed as result of his service or is somehow related to exposure to extreme temperatures therein, the medical evidence does not provide a basis for any such conclusion.  The record does not contain any evidence to demonstrate that the Veteran has the requisite training or expertise to offer a medical opinion as complex as linking a current disability, such as sleep apnea, to exposure to cold temperatures or other factors decades earlier.  Without any evidence of an in-service diagnosis or treatment, or, any competent evidence of an etiological relationship, the claim of entitlement to service connection for sleep apnea must be denied.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The preponderance of the evidence is against the appellant's claim of entitlement to service connection for sleep apnea is denied.

Service connection for bilateral hearing loss and for tinnitus

The Veteran also contends that he is entitled to service connection for bilateral hearing loss and tinnitus resulting from exposure to loud noise/acoustic trauma during active service.  However, as outlined below, the preponderance of the evidence of record demonstrates that neither the Veteran's bilateral hearing loss nor his tinnitus manifested during, or as a result of, active military service, nor did his hearing loss manifest to a compensable degree within one year of separation from active duty. 

According to military personnel records, the Veteran worked in the artillery unit as an assistant gunner and motor carrier driver.  Post service, the Veteran worked in a factory performing plumbing and systems installation on mobile homes. 

Under the laws administered by VA, a certain threshold level of hearing impairment must be shown in order for hearing loss to be considered a disability. Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies at 500, 1,000, 2,000, 3,000 or 4,000 Hertz is 40 decibels (dB) or greater; or when the auditory threshold for at least three of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 26 dB or greater; or when speech recognitions scores using the Maryland CNC test are less than 94 percent. 
38 C.F.R. § 3.385 (2017).

For purposes of determining whether service connection for bilateral hearing loss and tinnitus is warranted, the Board has thoroughly reviewed and analyzed all of the evidence in the Veteran's claims file, placing an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no obligation to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim.

After a thorough review of the evidence, the Board finds that the Veteran's bilateral hearing loss was not incurred in or otherwise related to his active service.  It also finds that the Veteran's tinnitus is not related to active service.

Review of the Veteran's service treatment records (STRs) does not reveal any complaints of bilateral hearing loss, tinnitus or related treatment during active military service.  During both a pre-induction and an induction examination in 1968 and 1969, the Veteran reported that he was in good health.  The Board notes evidence of a slight hearing threshold shift between induction and separation.  However, the Veteran's hearing was within normal ranges in both ears at separation and there is no indication that the Veteran received a diagnosis of bilateral hearing loss or tinnitus in service.

Post-service, a primary care treatment note, dated March 2009, indicated that the Veteran denied symptoms of hearing loss, tinnitus, pain or discharge from the ears, or vertigo.  A subsequent noted, dated February 2011, also noted the Veteran's denial of hearing loss or tinnitus.  Nevertheless, the Veteran contends that he received a prior diagnosis of bilateral hearing loss.

In May 2015, the Veteran was afforded a VA examination to assess the nature and etiology of his bilateral hearing loss.

On the authorized audiological evaluation in May 2015,  pure tone thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
40
35
LEFT
25
25
30
40
45

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.  The average decibel loss was 33 in the right ear and 35 in the left ear.

Based upon the audiological evaluation, the Veteran was diagnosed with sensorineural hearing loss in both the right and the left ear.  Despite the aforementioned diagnoses, the examiner opined that it was less likely as not that the Veteran's bilateral hearing loss was caused by or a related to active service.  In reaching the stated conclusion the examiner noted that the Veteran's hearing was within normal ranges at induction and separation.  The opinion also referenced the Veteran's lay statement indicating that his symptoms of tinnitus occur several times per day and "had been ongoing for several months."  It was further noted that the Veteran separated from service in 1970 and the alleged onset of symptoms began more than four decades after separation.

The Board acknowledges its obligation to fully consider all lay assertions of record in making all determinations.  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In his May 2017 hearing testimony, the Veteran denied use of hearing protection while performing duties as an assistant gunner or motor carrier driver in-service.  In response to inquiries regarding the date onset of his bilateral hearing loss and tinnitus, the Veteran simply stated that he was diagnosed with bilateral hearing loss 5 or 6 years ago and denied post-service exposure to acoustic trauma. 

While the Veteran is competent to report on observable symptoms, lay persons are not competent to consider complex medical questions to include assessments of the nature and etiology of current symptoms or render a complex medical opinion or diagnosis in the absence of proof of relevant training and expertise.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377.

Although the Board is sympathetic to the Veteran's belief that his bilateral hearing loss and tinnitus were caused by exposure to acoustic trauma during active service, the medical evidence does not support his assertion.  Further, even if the Board were to concede that the Veteran's service as an assistant gunner and motor carrier driver was consistent with hazardous noise exposure, the record does not reveal a nexus between the Veteran's current hearing loss and his active service, to include noise-exposure therein.  Further, there is no competent medical evidence showing that the Veteran's current symptoms of bilateral hearing loss or tinnitus had an onset in service or were otherwise related to service.   

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claims of entitlement to service connection for bilateral hearing loss and tinnitus must be denied.




ORDER

New and material evidence has not been received to reopen the claim for entitlement to service connection for limitation of flexion of the bilateral knees (previously claimed as arthritis with chronic pain of the bilateral knees and legs).

New and material evidence has been received to reopen the claim for entitlement to service connection for a back strain (previously claimed as chronic pain and arthritis of the lumbar spine.

Service connection for sleep apnea is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


